DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed 03/14/2022, with respect to the rejection(s) of claim(s) 10,12-13,15-18,26-27 and 29-42 under U.S.C. 112(a), U.S.C. 112b and U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. A new rejection is made in view of Dorin (US 20220031503 A1).
However, some rejections on the dependent claims still stand. For instance, the Applicant argues that the art of Berlin does not disclose applying a laser beam at a first and subsequent layer. The Examiner notes that the claim, as currently written, does not require this limitation. The Applicant is essentially arguing something that is not claimed. 
The Applicant also argues that the art of Culbertson would not disclose the pattern being in the shapes disclosed in claims 26, 37, and 39. It is stated that the obviousness argument used by the Examiner would not be accurate since Par. 0127 of the present specification provides reasoning for the claimed patterns. The Examiner notes that Par. 0127 only gives justification for using a pyramid/prism which was covered by Culbertson in Figure 9 which shows the 3D treatment pattern formed being in the shape of a pyramid. Since the applicant has not disclosed any reason for having the 3D treatment pattern a triangle, cone, hexagon, etc. it would be obvious to take the shape of Culbertson and modify it. 
The Applicant argues that the art of Culbertson not disclose the claimed limitations in claims 27-28 and 39, specifically that the 3D shape is not made from a first and second plane. The Examiner respectfully disagrees. Fig 9 of Culberson shows the 3D shape existing in several planes. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 17-18, it is unclear how the instances at different depths can be identical. This needs further clarification from the Applicant. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 10, 12-13, 31-33, 36, and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raski ‘18 (US 20090118718 A1) in view of Dorin (US 20220031503 A1) and in further view of Berlin (US 10064757 B2)
	In regards to claim 10, Raski ‘18 discloses an integrated surgical system for treating a target volume of ocular tissue of an irido-corneal angle of an eye (Abstract and Par. 0004 disclose a surgical system for targeting tissue in the eye), the system comprising:
a first optical subsystem including a focusing objective configured to be coupled to a cornea of the eye (Par. 0023 discloses focusing optics), 
a second optical subsystem including: 
a laser source configured to output the laser beam and to deliver optical energy that causes a photodisruptive interaction of ocular tissue (Fig 1 shows the second optical subsystem comprising a laser [14] to output a laser beam [18]. Par. 0004 discloses photodisruptive interaction of tissue), and a plurality of components configured to one or more of condition, scan, and direct the laser beam (Par. 0023 discloses components to scan the beam); 
and a control system coupled to one or more of the first optical subsystem and the second optical subsystem (Par. 0023 and Figure 1 show a control system [22] for controlling the subsystems)  and configured to control the focus, scan and optical energy delivery of the laser source based on location and optical energy information  for each of a plurality of instances along a two-dimensional scanning pattern of the target volume of ocular tissue (Par 0023 discloses controlling the focus, scan, and delivery of optical energy of the laser and Par. 0029 discloses gathering information to control these elements). 
	Raski does not disclose the controller determining based on location and optical energy information where to apply the photodisruptive optical energy and where not to deliver this optical energy for different treatment planes OR wherein this is performed at both an initial depth and subsequent depth OR having an optical component arranged to receive a laser beam and to direct the laser beam along an angled beam path to the irido-corneal angle of the eye. 
	However, in the same field of endeavor, Dorin discloses a laser treatment system for treating or preventing ocular disease (Abstract) wherein pattern scan files (including laser parameters such as optical energy, Par. 0198) are stored in a software and used to controlling the laser beam (Par. 0147) for the purpose of guiding the pattern and laser. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Raski ‘18 and modified it by having the treatment pattern created by an image file stores on software, as taught and suggested by Dorin, for the purpose of guiding the pattern and laser.
Raski ’18 and Dorin do not disclose wherein this is performed at both an initial depth and subsequent depth OR having an optical component arranged to receive a laser beam and to direct the laser beam along an angled beam path to the irido-corneal angle of the eye. 
	However, in the same field of endeavor, Berlin teaches a laser surgical system for treating glaucoma wherein the treatment is performed at both an initial and subsequent depths (claim 1) thus creating initial and subsequent treatment planes and wherein the laser beam is delivered along an angled beam path to the eye (Fig 4 shows an optical element [52] directing the beam at an angle into the eye) for the purpose of accessing and irradiating tissue that would otherwise be inaccessible and effecting removal of select tissue in precise shapes and depths.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Raski ‘18 and Dorin and modified them by having the treatment performed at different depths as well as angling the beam into the eye, as taught and suggested by Berlin, for the purpose of accessing and irradiating tissue that would otherwise be inaccessible and effecting removal of select tissue in precise shapes and depths.
	In regards to claim 12, the combined teachings of Raski ‘18, Dorin, and Berlin as applied to claim 10 discloses the system of claim 10, wherein the location and optical energy information is embodied in one of a 3D CAD software file, a stereo lithography file, an image file, a spreadsheet file, and an electronic tabulation of spatial coordinates (Dorin discloses using image scan files).  
	In regards to claim 13, the combined teachings of Raski ‘18, Dorin, and Berlin as applied to claim 10 discloses the system of claim 10, wherein the two-dimensional scanning pattern through which the laser beam is scanned comprises one of a raster pattern, a circular pattern, a spiral pattern, or a non-symmetric pattern (Dorin: Par. 0187 discloses using circular patterns).   
In regards to claim 30, the combined teachings of Raski ‘18, Dorin, and Berlin as applied to claim 10 disclose the system of claim 10, wherein the information for each of the plurality of instances during a scanning of the laser beam through a scanning pattern comprises a coordinate set indicative of a location of the instance within the scanning pattern, and a bit value indicative of whether the instance is included in the first set of one or more instances (The art of Dorin discloses generating a treatment pattern and this coordinate and bit system would be implicit and/or obvious to the application of a scanning pattern; the pattern would need coordinates, i.e. location of each point in the scan pattern, and bit values, i.e. binary values of 1 to apply the laser focus, 0 to not apply the laser focus, in the pattern to be applied correctly.)
	In regards to claim 31, the combined teachings of Raski ‘18, Dorin, and Berlin as applied to claim 10 discloses the system of claim 10, wherein to prevent a delivery of optical energy that would cause a photodisruptive interaction of ocular tissue, the control system is configured to: cause the laser source to not output a laser pulse that would cause a photodisruptive interaction of ocular tissue at each of the first determined set of instances and the second determined set of instances (Dorin: the scan pattern file used and applied would allow for areas of delivery and areas of non-delivery).  
	In regards to claim 32, the combined teachings of Raski ‘18, Dorin, and Berlin as applied to claim 31 discloses the system of claim 31, wherein the control system is configured to blank laser pulses from the laser source at each of the first determined set of instances and the second determined set of instances (Dorin: it is understood that in the areas of non-delivery for the predetermined pattern that the laser would not shoot in those areas).   
	In regards to claim 33, the combined teachings of Raski ‘18, Dorin, and Berlin as applied to claim 31 discloses the system of claim 31, wherein the control system is configured to cause the laser source to reduce the optical energy of laser pulses at each of the first determined set of instances and the second determined set of instances (Par. 0023 of Raski ’18).   
	In regards to claim 40-42, the combined teachings of Raski ‘18, Dorin, and Berlin as applied to claim 10 discloses the system of claim 10, wherein the combination of the initial treatment plane and the at least one subsequent treatment plane form a 3D treatment pattern having a plurality of individual geometric structures of which can be cylinders or triangles (The combined teachings as applied to claim 10 disclose the initial and subsequent treatments at initial and subsequent depths and therefore since the art applied in claim 10 discloses performing the same treatment it would also be capable of forming the 3D treatment pattern at different geometries).	
	In regards to claim 43, the combined teachings of Raski ‘18,  Dorin, and Berlin as applied to claim 10 discloses the system of claim 10, wherein the level of the optical energy that causes a photodisruptive interaction of ocular tissue at each of the plurality of instances along the two- dimensional scanning pattern for the initial depth during a scanning of the laser beam through the two-dimensional scanning pattern is different from the level of the optical energy that causes a photodisruptive interaction of ocular tissue at each of the plurality of instances along the two- dimensional scanning pattern for the subsequent depth during a scanning of the laser beam through the two-dimensional scanning pattern (Claim 1 of Berlin discloses applying the scanning pattern at in initial and subsequent depth and Col 7, lines 49-55 discloses adjusting the energy of the pulse as needed depending on pressure location).
4. 	Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raski ‘18, Dorin, and Berlin as applied to claim 10 and in further view of Raski ‘72 (US 20130237972 A1)
In regards to claim 15 and 16, the combined teachings of Raski ‘18, Dorin, and Berlin as applied to claim 10 discloses the system of claim 10, except for wherein the initial treatment plane and the at least one subsequent treatment plane are adjacent each other.
However, in the same field of endeavor, Raski ‘72 teaches a laser ophthalmic procedure where the treatment is repeated at adjacent depth, i.e. layers (Par. 0077) wherein the initial treatment plane and the subsequent treatment plane are adjacent each other  and target the tissue (Par. 0077 of Raksi 2013 discloses the repeated depth, 1.e. the initial and subsequent depths, are millimeters apart and in a cylindrical pattern thus they would be adjacent) in order to irradiate the target volume defined.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Raski ‘18, Dorin, and Berlin and modified them by having the initial treatment plane and the subsequent treatment plane are adjacent each other, as taught and suggested by Raski ’72, in order to irradiate the target volume defined. 
5. 	Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raski ‘18, Dorin, and Berlin as applied to claim 10 and in further view of Raski ‘72 (US 20130237972 A1) and Fu (US 11399981 B2)	
In regards to claim 17, the combined teachings of Raski ‘18, Dorin, and Berlin as applied to claim 10 discloses the system of claim 10, except for wherein the determined first set of the plurality of instances along the two-dimensional scanning pattern at the initial depth and the determined second set of the plurality of instances along the two-dimensional scanning pattern at the at least one subsequent depth are identical OR wherein the two-dimensional scanning pattern through which the laser beam is scanned comprises a raster pattern.
However, in the same field of endeavor Raski ‘72 teaches a laser ophthalmic procedure and in Par. 0077 discloses the scanning and laser application can be along the same scanning track so that the uncut regions of the first scan get filled in by the subsequent rescan.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Raski ‘18, Dorin, and Berlin and modified them by having the patterns repeated at the depths be identical, as taught and suggested by Raski ’72, so that the uncut regions of the first scan get filled in by the subsequent rescan.
The combined teachings do not disclose wherein the two-dimensional scanning pattern through which the laser beam is scanned comprises a raster pattern. However, in the same field of endeavor, Fu discloses a method for performing an ophthalmic surgery (Abstract) wherein the method is done using a raster scan pattern at a first and second depth (Claim 2) since the beam is being directed by a scanner, it’s obvious to raster scan for efficiency
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Raski ‘18, Dorin, Berlin, and Raski ‘72 and modified them by having the pattern be in a raster patterning, as taught and suggested by Fu, since the beam is being directed by a scanner, it’s obvious to raster scan for efficiency
	In regards to claim 18, the combined teachings of Raski ‘18, Dorin, and Berlin as applied to claim 10 discloses the system of claim 10, except for wherein the determined first set of the plurality of instances along the two-dimensional scanning pattern at the initial depth and the determined second set of the plurality of instances along the two-dimensional scanning pattern at the subsequent depth are not identical.
However, in the same field of endeavor Raski ‘72 teaches a laser ophthalmic procedure and in Par. 0077 discloses the scanning and laser application can be along different/previous scanning tracks in order to ensure all intended regions are met by the scan.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Raski ‘18, Dorin, and Berlin and modified them by having the patterns repeated at the depths be different, as taught and suggested by Raski ’72, in order to ensure all intended regions are met by the scan.
The combined teachings do not disclose wherein the two-dimensional scanning pattern through which the laser beam is scanned comprises a raster pattern. However, in the same field of endeavor, Fu discloses a method for performing an ophthalmic surgery (Abstract) wherein the method is done using a raster scan pattern at a first and second depth (Claim 2) since the beam is being directed by a scanner, it’s obvious to raster scan for efficiency
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Raski ‘18, Dorin, Berlin, and Raski ‘72 and modified them by having the pattern be in a raster patterning, as taught and suggested by Fu, since the beam is being directed by a scanner, it’s obvious to raster scan for efficiency
6.	Claims 26-29 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raski ‘18, Dorin, and Berlin as applied to claim 10 and in further view of Culbertson (US 20090012507 A1).
	In regards to claims 26-29, the combined teachings of Raski ‘18, Dorin, and Berlin disclose the system of claim 10 wherein the combination of the initial treatment plane and the subsequent treatment plane form a pattern having a height, width and thickness (Any 3D treatment plane would have a height, width, and thickness). 
	The combined teachings do not disclose wherein one or more of height and width vary along the thickness. However, in the same field of endeavor, Culbertson discloses an optical laser surgical system that generates a 3D treatment pattern for the eye (Fig 9 and 0054) in order to provide more convenient splitting of lens 69 into segments that are easy to aspirate using existing technology and devices.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Raski ’02, Dorin, and Raski ’17 and modified them by having the pattern be three-dimensional, as taught and suggested by Culbertson, in order to provide more convenient splitting of lens 69 into segments that are easy to aspirate using existing technology and devices.
	In regards to claims 37-39, the combined teachings of Raski ‘18, Dorin, and Berlin, and Culbertson as applied to claims 26 and 27 disclose the 3D treatment pattern being varying shapes as described in claims 37-39 (Figure 9 of Culbertson shows the 3D treatment pattern formed being in the shape of a pyramid. Since the applicant has not disclosed any reason for having the 3D treatment pattern a triangle, cone, hexagon, etc. it would be obvious to take the shape of Culbertson and modify it).
7. 	Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raksi ’02, Dorin, and Raski ’17 as applied to claim 10 and in further view of Dolzan (US 20150297408 A1).
In regards to claim 34, the combined teachings of Raski ‘18, Dorin, and Berlin as applied to claim 10 discloses the system of claim 10, except for further comprising a mechanical shutter at an output of the laser source, and wherein to prevent a delivery of optical energy that would cause a photodisruptive interaction of ocular tissue, the control system is configured to: close the mechanical shutter to block a passage of the laser beam from the laser source.
However, in the same field of endeavor, Dolzan discloses an ophthalmic laser device for treating glaucoma wherein a shutter is used (Par 0018, element 25) in order to perform the safety function of blocking the beam delivery. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Raski ‘18, Dorin, and Berlin and modified them by having the system comprise a shutter, as taught and suggested by Dolzan, in order to perform the safety function of blocking the beam delivery.
8.	Claims 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raksi ’02, Dorin, and Raski ’17 as applied to claim 10 and in further view of Langeweyde (US 20080058781 A1).
	The combined teachings of Raski ‘18, Dorin, and Berlin disclose system of claim 10, except for the system further comprising an acousto-optic modulator or a combination of polarizers and Pockel’s cells at an output of the laser source, and wherein to  prevent a delivery of optical energy that would cause a photodisruptive interaction of ocular tissue, the control system is configured to: control the acousto-optic modulator or a combination of polarizers and Pockel’s cells to block a passage of the laser beam from the laser source.  
	However, in the same field of endeavor, Langeweyde discloses a laser system further comprising Pockel’s cells (Par. 0043) for the purpose of lowing or eliminating the intensity of the laser beam. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Raski ‘18, Dorin, and Berlin and modified them by having the system comprise Pockel cell, as taught and suggested by Langeweyde, for the purpose of lowing or eliminating the intensity of the laser beam.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                             



/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        22 November 2022